         Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 1 of 17
                                                     Receipt number AUSFCC-6226063

                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________
                                    )
DANIEL W. LOWRY                     )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )
                                                             Case No.   20-682 C
THE UNITED STATES,                  )
                                    )
      Defendant.                    )
____________________________________)


                                          COMPLAINT

Plaintiff through counsel, alleges as follows:

1.     Plaintiff, Daniel W. Lowry, brings this action for monetary damages and correction of

       military records.

2.     Defendant has wrongfully discharged Mr. Lowry from active duty with general under

       honorable conditions characterization of service. As of the date of his separation, Mr.

       Lowry has served for approximately 19 years and 3 months in the Oregon Army National

       Guard and U.S. Navy.

                                      I. INTRODUCTION

1.     Plaintiff, Daniel W. Lowry, a former Sailor, files this complaint pursuant to the Rules of

       the United States Court of Federal Claims. Rule 7(a)(1) (July 1, 2019).

2.     Plaintiff respectfully requests that his military records be corrected to show that he was

       not discharged on March 3, 2016, but continued to serve without interruption on active

       duty.
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 2 of 17


3.    The Defendant’s actions violate the Military Pay Act, 37 U.S.C. § 204 (“Act”), other

      sections under Title 10, and the Department of Defense Instruction and the Navy Military

      Personnel Manual (“MILPERSMAN”).

4.    As relief, Plaintiff respectfully requests military back pay and benefits, monetary

      damages, correction of military records in accordance with the applicable laws and

      regulations, to be credited with approximately 9 months of service toward his retirement

      and reasonable incurred attorney fees.

                                    II. JURISDICTION

5.    The U. S. Court of Federal Claims has jurisdiction to hear ‘any claim against the United

      States found either upon the Constitution, or any Act of Congress or any regulation of an

      executive department, or upon any express or implied contract with the United States, or

      for liquidated or unliquidated damages in cases not sounding in tort.’ 28 U.S.C. §

      1491(a)(1).

6.    The Tucker Act waives the sovereign immunity of the United States to allow a suit for

      money damages. United States v. Mitchell, 463 U.S. 206, 212 (1983).

7.    The Military Pay Act confers on Mr. Lowry the right to the pay of the rank he was

      appointed to up until he has been properly separated from his service. Holley v. United

      States, 124 F.3d 1462, 1465 (Fed. Cir. 1997) citing Sanders v. United States, 594 F.2d

      804, 810 (Fed. Cir. 1979).

8.    Accordingly, the Act allows the U.S. Court of Federal Claims to hear a suit when the

      military violates its own laws and denies military pay.

9.    Here, Mr. Lowry seeks relief because he asserts that he has been unlawfully discharged.

10.   Claims for back pay based on the Act are within the jurisdiction of this Court. Straughter

      v. United States, 120 Fed. Cl. 119, 123 (Fed. Cir. 2015).



                                          Page 2 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 3 of 17


11.   In addition, the U.S. Court of Federal Claims has jurisdiction to order the correction of

      military records ‘as an incident of and collateral to’ an award of monetary damages. See

      Voge v. United States, 844 F.2d 776, 781 (Fed. Cir 1988).

12.   Here, incorrect military records denied Mr. Lowry his military pay and led to discharge.

13.   All claims filed pursuant to the Tucker Act are subject to a six-year statute of limitations.

                                        III. PARTIES

14.   Plaintiff, Daniel W. Lowry, is a wrongfully discharged Sailor from the U.S. Navy with

      approximately 19 years and 3 months of service.

15.   He currently lives in West Lake Village, California. He sues in his own right.

16.   The United States is the Defendant because the Department of the Navy is a military

      department of the Department of Defense under 10 U.S.C. § 101(a)(7), and the

      Department of Defense is an executive department of the United States under 5 U.S.C. §

      101.

                     IV. STATEMENT OF FACTUAL ASSERTIONS

IV.A. Military Service From August 30, 1994 to March 3, 2016

17.   In 1994, Plaintiff enlisted in Oregon Army National Guard at the age of 17.

18.   In 1996, Plaintiff enlisted in the Navy.

19.   His served in the Navy as an underwater construction technician.

20.   During the initial stages of the 2003 Operation Iraqi Freedom, Plaintiff deployed with a

      Marine Expeditionary Force to Iraq.

21.   His unit was responsible for securing bridges and ensuring that M1A2 tanks and other

      armored vehicles could safely cross bridges on their way to Baghdad.

22.   This required Plaintiff and his unit to stay ahead of the main Coalition Force.




                                           Page 3 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 4 of 17


23.   His unit conducted day and night operations and regularly engaged Iraqi forces either

      through small arms fire, mortar fire, or artillery fire.

24.   His unit lost 11 Marines and Plaintiff observed many dead Iraq soldiers and civilians.

25.   While serving in the Navy, Plaintiff pled guilty to driving under the influence in 2001

      and 2010. His 2010 conviction was dismissed and expunged in 2012.

26.   During his service, Plaintiff received multiple awards and decorations including five

      Navy and Marine Corps Achievement Medals, one Combat Action Ribbon, one Navy and

      Marine Corps Commendation Medal, five Good Conduct Medals, one Presidential Unit

      Citation, one National Defense Service Medal, one Iraqi Campaign Medal with Bronze

      Star, one Global War on Terrorism Expeditionary Medal, one Global War on Terrorism

      Service Medal, one Korea Defense Service Medal, three Sea Service Deployment

      Ribbons, one Navy Arctic Service Ribbon, one Navy Expert Rifleman Medal, one Navy

      Pistol Shot Marksmanship Ribbon with Bronze ‘S’ Device, two Flag Letters of

      Commendation, one Enlisted Seabee Combat Warfare Specialist Breast Insignia, and one

      Diving Salvage Warfare Breast Insignia among others. (Exhibit 1)

27.   After the deployment, Plaintiff constantly felt tired, anxious and alert.

28.   Plaintiff continued to serve and reenlist. On April 15, 2012, he reenlisted for five years

      and the expiration of his active obligated service was scheduled for April 14, 2017.

IV.B. Divorce Proceedings

29.   In 2013, Plaintiff and his spouse decided to get divorced.

30.   In conjunction with their divorce proceedings, his spouse notified his unit that he was

      unfaithful with someone who was under the legal age of consent.

31.   On November 7, 2013, the unit initiated an investigation concerning her allegations.




                                            Page 4 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 5 of 17


32.   Separately, the investigation found that Plaintiff had several arrests without any final

      dispositions, and several driving under the influence convictions in 2001 and 2010.

33.   In early 2014 the unit closed the investigation because Plaintiff’s spouse refused to

      cooperate to corroborate her allegation.

IV.C. Adverse 2014 Performance Evaluation

34.   On September 15, 2014, Plaintiff’s unit gave him an adverse evaluation for failing to

      report his 2010 conviction.

35.   On November 25, 2014, Plaintiff responded that he was not required to report his

      conviction because in United States v. Serianne, 69 M.J. 8 (2010) the U.S. Court of

      Appeals for the Armed Forces found the Navy’s reporting requirement was

      unconstitutional.

36.   Plaintiff argued that based on this ruling, Navy amended its reporting requirements in

      2011 with naval administrative message NAVADMIN 373/11, CHANGE TO U.S.

      NAVY REGULATIONS IN LIGHT OF U.S. V. SERIANNE. (Exhibit 2)

37.   The new guidance stated that commanders shall not impose disciplinary action for failure

      to self-report an arrest or criminal charges prior to issuance of this message.

IV.D. Administrative Separation Board Proceedings

38.   In late 2014, Plaintiff’s unit initiated administrative separation board proceedings against

      him.

39.   The unit listed two reasons for separation. The first reason was the commission of a

      serious offense found in the criminal investigation related to the allegation of adultery

      with someone below the legal age of consent. The second reason were the 2001 and 2010

      convictions.

40.   On August 22, 2014, the Navy screened Plaintiff for alcohol and substance abuse.



                                           Page 5 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 6 of 17


41.   The screening found that Plaintiff did not appear to meet the DSM IV criteria for alcohol

      abuse or dependency.

42.   The screening also found that that the level of treatment for Plaintiff was to return him to

      his unit and no further action was required.

43.   Plaintiff’s unit received the screening results but did not provide them to him.

44.   On October 31, 2014, Plaintiff’s unit provided to him the court minute orders for his

      2001 and 2010 cases. The unit also stated that any ‘additional documentation evidence

      received by the command will be forwarded to counsel for respondent as soon as

      possible.’ (Exhibit 3)

45.   On February 2, 2015, Plaintiff’s detailed defense counsel filed a discovery request asking

      for, among others ‘any information relevant to this case.’ (Exhibit 4)

46.   The recorder detailed to the separation board to represent Defendant was not a lawyer

      within the meaning of Article 27 (b), Uniform Code of Military Justice.

47.   Article 27(b) generally states that trial counsel must be a judge advocate who is a

      graduate of an accredited law school or a member of the bar of a Federal Court, or the

      highest court of a State and must be certified as competent to perform such duties by the

      Judge Advocate General of the armed forces of which he is a member.

48.   For the next 22 days the unit and the recorder failed to provide the Navy’s favorable

      screening results to Mr. Lowry.

49.   The board was scheduled for February 24, 2015.

50.   Mr. Lowry submitted 11 exhibits consisting of approximately 80 pages. He did not

      submit the Navy’s favorable screening results because the unit withheld them from him.

51.   Defendant did not introduce them during the hearing.




                                           Page 6 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 7 of 17


52.   On February 24, 2015 the administrative separation board made its findings and

      recommendations. (Exhibit 5)

53.   The board voted 3 to 0 that the preponderance of the evidence did not support the first

      reason for separation. The board voted 3 to 0 that the preponderance of the evidence

      supported the second reason for separation.

54.   The board voted 3 to 0 to suspend separation for 12 months.

55.   The board voted 3 to 0 to characterize Mr. Lowry’s characterization of service as other

      than honorable.

56.   After the hearing, Mr. Lowry’s counsel received the Navy’s favorable substance abuse

      screenings.

57.   On February 27, 2015, Mr. Lowry’s counsel filed an administrative separation board

      letter of deficiency stating that the unit withheld the results from the Substance Abuse

      Rehabilitation Program. (Exhibit 4)

58.   Mr. Lowry’s counsel argued that this evidence was relevant to Mr. Lowry’s retention,

      rehabilitation and potential for continued service in the Navy.

59.   Mr. Lowry’s counsel also argued that an other than honorable characterization of service

      was improper because the first incident of misconduct occurred in 2001 and the second

      one in was dismissed and expunged in 2010.

60.   On March 20, 2015, Mr. Lowry’s counsel supplemented his letter of deficiency by also

      pointing out that adverse matters from a prior enlistment may not be considered in

      recommending or authorizing characterization of service. (Exhibit 6)

61.   On March 24, 2015, the unit recommended to characterize Mr. Lowry’s service as

      general under honorable conditions.




                                            Page 7 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 8 of 17


62.   This recommendation was based on his honest and faithful service and success in leading

      multiple high-risk underwater construction projects.

63.   The recommendation acknowledged that ‘adverse matter from a prior enlistment may not

      be considered in recommending or authorizing characterization of service’ but because he

      failed to report his misconduct his characterization of service should be general under

      honorable conditions. The recommendation found no merit in all other deficiencies.

64.   The recommendation with the supporting documents was forwarded to the Navy.

65.   On November 3, 2015, Mr. Lowry’s unit sent an email expressing its concern on whether

      Mr. Lowry’s separation packet was sufficient to move forward without the erroneous

      enlistment charge and that if the charge were to be added the delay could be in excess of

      six months which would put Mr. Lowry in retirement status. (Exhibit 7)

66.   For the next 12 months, Mr. Lowry served in the Navy in accordance with the Navy’s

      standards of conduct and performance.

67.   On March 3, 2016, the Navy discharged Mr. Lowry with a general discharge under

      honorable conditions after he has served for approximately 19 years and 3 months.

68.   On March 4, 2016, the Department of Veteran’s Affairs diagnosed Mr. Lowry with Post-

      Traumatic Stress Disorder and alcohol use disorder in full remission and Traumatic Brain

      Injury.

IV.E. Navy Discharge Review Board and Board for Correction of Naval Records

      Proceedings

69.   On March 21, 2018, Mr. Lowry petitioned the Navy Discharge Review Board for relief.

70.   He argued that he was wrongfully discharged, and asked for back pay and entitlements, to

      correct his military records, and to upgrade his characterization of service.




                                           Page 8 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 9 of 17


71.   Mr. Lowry pointed out that the separation board improperly considered matters before his

      2012 enlistment when it determined his characterization of service.

72.   Also, he argued that Defendant withheld the substance abuse screening results from him

      and his service-connected medical conditions have not been properly considered.

73.   Separately from his Navy Discharge Review Board petition, Mr. Lowry also petitioned

      the Board for Correction of Naval Records in March 2018 for relief.

74.   In his Board for Correction of Naval Records petition, he argued that he was denied due

      process because the recorder – who was not a lawyer within the meaning of Article 27,

      Uniform Code of Military Justice – withheld the favorable screening results during his

      administrative separation board proceedings.

75.   Mr. Lowry requested back pay, allotments, to correct his military records and to be

      credited with 10 months of service so that he could retire from the Navy.

76.   On January 31, 2019, the Navy Discharge Review Board denied relief.

77.   The Navy Discharge Review Board explained that his unit lost trust in him because he

      did not disclose his misconduct and that it could have pursued a punitive discharge.

78.   Consistent with 32 C.F.R. § 724.111, a punitive discharge is a discharge awarded by

      sentence of a court-martial.

79.   The Board also stated that his Post Traumatic Stress Disorder was not a sufficiently

      mitigating factor to excuse or mitigate his conduct.

80.   On August 27, 2019, the Board for Correction of Naval Records denied relief.

81.   The Board for Correction of Naval Records explained that there was no error or injustice

      because Mr. Lowry failed to report his misconduct, that his Post-Traumatic Stress

      Disorder did not mitigate it and that the general characterization of service was supported

      by the information in his records.



                                           Page 9 of 17
       Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 10 of 17


                                       V. LEGAL CLAIMS

                                             Count I

                                (violation of 10 U.S.C. § 1169)

82.   Plaintiff re-alleges and incorporates by reference the paragraphs set forth above as if each

      were separately restated here.

83.   Section 1169 of Title 10 states that no Service member may be discharged unless as

      prescribed by the Secretary concerned, by a sentence of a general or special court-martial

      or as provided by law.

84.   Department of Defense Instruction 1332.14, Enlisted Administrative Separations

      (January 27, 2014), states that the respondent has a right to submit statements on his or

      her behalf. The respondent may also call witnesses and may submit written or recorded

      matter for consideration. Enclosure 5, paragraphs 2.a.(5) and 3.e.(6) respectively.

85.   Department of Defense Instruction 1332.14, states the Navy must consider the enlisted

      Service member’s rehabilitative potential, ability to perform his or her duties effectively,

      and the likelihood of continuation or recurrence of the circumstances forming the basis

      for initiation of separation proceedings. Enclosure 4, paragraph 1.b.(4).

86.   The instruction also states that isolated incidents that are remote in time have little

      probative value in determining whether administrative separation should be effected.

87.   The Navy’s own guidance, MILPERSMAN 1910-512, states that the respondent has a

      right to submit written or recorded matters for consideration by the board.

88.   MILPERSMAN 1910-212, Factors Considered in Retention or Separation, states that the

      seriousness of the offense, the likelihood of a recurrence, potential for further service and

      military records should be considered when deciding on retention or separation.

89.   The Navy screened Mr. Lowry for alcohol and substance abuse on August 22, 2014.



                                           Page 10 of 17
       Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 11 of 17


90.   On October 31, 2014, the Navy notified Mr. Lowry that he would receive additional

      documentation evidence received by the command relating to his separation. (Exhibit 3)

91.   On February 2, 2015, Mr. Lowry’s counsel filed a discovery request asking for any

      relevant information. (Exhibit 4)

92.   Defendant failed to provide the favorable screening results to Mr. Lowry before and

      during the administrative separation board proceedings. (Exhibit 4)

93.   Defendant provided them to Mr. Lowry’s counsel after the separation board hearing.

94.   The administrative separation board was prevented from considering this relevant and

      material evidence when it analyzed the factors of the likelihood of a recurrence, potential

      for further service, ability to perform duties, and rehabilitative potential, and this was

      prejudicial to Mr. Lowry.

95.   Consistent with Brezler v. Mills 86 F. Supp 3d 208 (2016), Defendant failed to comply

      with its own discovery requirements, and separated Mr. Lowry.

96.   Defendant failed to comply with the Department of Defense and Navy separation

      requirements because it failed to disclose material evidence to Mr. Lowry before his

      administrative separation board that related to his continued service in the Navy.

97.   To the extent that Defendant discharged Mr. Lowry for failing to report his prior

      misconduct, this is improper because Mr. Lowry was only notified that he was being

      separated based on the two grounds and neither of them was failure to report.

98.   Defendant wrongfully discharged Mr. Lowry and denied his pay because Defendant did

      not follow the correct procedures under Department of Defense Instruction 1332.14,

      MILPERSMAN 1910-212, and MILPERSMAN 1910-512.




                                           Page 11 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 12 of 17


                                            Count II

                (violations of MILPERSMAN 1910-306, 1910-214, 1910-214)

99.    Plaintiff re-alleges and incorporates by reference the paragraphs set forth above as if each

       were separately restated here.

100.   MILPERSMAN 1910-306 states that characterization of service will be determined

       solely on the member’s service record during the current enlistment. It states that records

       from prior enlistments, including court-martial convictions, or other offenses may not be

       used when characterizing service.

101.   MILPERSMAN 1910-214 states that adverse matters from a prior enlistment such as

       nonjudicial punishment and convictions by court-martial, may be considered when such

       records would have a direct value in determining whether separation is appropriate.

102.   MILPERSMAN 1910-214 states that adverse matters from a prior enlistment may not be

       considered in recommending or authorizing characterization of service.

103.   Mr. Lowry’s counsel referenced MILPERSMAN 1910-214 and 1910-306 when he

       argued that Mr. Lowry’s separation proceedings did not comply with the Navy’s own

       rules and regulations. (Exhibit 6) This argument was specifically considered by the Navy.

104.   In addition, Mr. Lowry’s convictions from 13 and 5 years ago had very little direct value

       when determining his retention or separation, in part, because his August 2014 Navy-

       administered screening determined that he did not require further treatment, and should

       be returned to his unit.

105.   Defendant’s actions in direct contravention of its own rules and regulations violated Mr.

       Lowry’s rights and resulted in the wrongful discharge, loss of pay, and incorrect records.




                                           Page 12 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 13 of 17


                                             Count III

                                        (Abuse of Discretion)

106.   Plaintiff re-alleges and incorporates by reference the paragraphs set forth above as if each

       were separately restated here.

107.   Defendant abused its discretion and acted contrary to its mandate when it denied Plaintiff

       the requested relief.

108.   Consistent with 10 U.S.C. § 1552, Defendant failed to meaningfully address and analyze

       Plaintiff’s claims and it failed to abide by its mandate to remove errors and injustices.

109.   Defendant acted arbitrarily, capriciously, contrary to law and procedures, and against the

       substantial evidence because it failed to consider Mr. Lowry’s arguments in his Navy

       Discharge Review Board and Board for Correction of Naval Records petitions.

110.   Instead of addressing Mr. Lowry’s arguments about the withheld evidence, misconduct

       from 2001 and 2009 for the purpose of characterizing his service during his 2012 to 2017

       period of enlistment, the reporter not being properly qualified, and whether he was

       required to report the convictions under the Navy regulations, the Boards summarily

       denied relief.

111.   The Navy Discharge Review Board and Board for Correction of Naval failed to consider

       and analyze MILPERSMAN 1910-212, MILPERSMAN 1910-214. MILPERSMAN

       1910-306, MILPERSMAN 1910-512 and Department of Defense Instruction 1332.14.

112.   The Board for Correction of Naval Records stated that it carefully reviewed Mr. Lowry’s

       application but it failed to explain why it was purportedly proper to withhold of the

       favorable substance abuse screening results under Department of Defense Instruction

       1332.14 and MILPERSMAN 1910-512.




                                             Page 13 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 14 of 17


113.   The withholding of the evidence prevented the separation board from properly

       considering Mr. Lowry’s potential for future service, his rehabilitative potential, the

       likelihood of a recurrence of the same situation, and his characterization of service.

114.   To the extent that the Boards argue that Mr. Lowry failed to disclose his prior

       misconduct, the Boards acted arbitrarily and contrary to law because Mr. Lowry was

       proposed for separation and separated for another reason, and the Boards failed to explain

       their reasoning. Instead of considering the four factors under MILPERSMAN 1910-212,

       the Boards improperly limited their analysis to concluding that the misconduct was not

       reported.

115.   The Board for Correction of Naval Records and Navy Discharge Review Board violated

       their mandate by failing to meaningfully consider Mr. Lowry’s arguments and evidence,

       and failing to correct this wrongful discharge under 10 U.S.C. § 1552.

                                            Count IV

                           (Violation of MILPERSMAN 1910-222)

116.   Plaintiff re-alleges and incorporates by reference the paragraphs set forth above as if each

       were separately restated here.

117.   On February 24, 2015, the Board recommended Mr. Lowry for suspended separation for

       12 months. (Exhibit 5)

118.   MILPERSMAN 1910-222 states that a separation may be suspended for a period of not

       more than 12 months, if the circumstances of the case indicate a reasonable likelihood of

       rehabilitation.

119.   Plaintiff continued to serve in the Navy for 12 months after the separation board

       recommendation without any incident and his suspended separation was never vacated.




                                           Page 14 of 17
        Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 15 of 17


120.   Despite the fact that Plaintiff successfully completed the period of suspension, he was

       still separated on March 3, 2016.

121.   This is further underscored by the fact that in November 2015 Defendant was concerned

       that Plaintiff should have been separated for erroneous enlistment but any corrective

       action would cause additional delay that would ‘put him in retirement status’. (Exhibit 7)

122.   These actions demonstrate that the Navy was not interested in complying with its own

       regulations but instead it was set on separating Mr. Lowry under any circumstances.

123.   Based on this, these actions were arbitrary, capricious and contrary to law because Mr.

       Lowry has shown that he was fully rehabilitated in February 2016.

                                                Count V

                               (violation of MILPERSMAN 1910-502)

124.   Plaintiff re-alleges and incorporates by reference the paragraphs set forth above as if each

       were separately restated here.

125.   MILPERSMAN 1910-502, Administrative Board Composition, states that in cases

       involving child or spouse abuse, the recorder should be a judge advocate.

126.   During the administrative separation board proceedings, Defendant attempted to separate

       Plaintiff for serious misconduct related to a previously closed investigation where his

       wife accused him of being unfaithful to her with someone below the legal age of consent

       while they were undergoing divorce proceedings.

127.   Defendant detailed the recorder who was not qualified under Article 27, Uniform Code of

       Military Justice, and therefore not a judge advocate. This recorder failed to disclose the

       screening results that were favorable to Mr. Lowry.

128.   Defendant acted arbitrarily, capriciously and contrary to MILPERSMAN 1910-152.




                                           Page 15 of 17
         Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 16 of 17


                                       VI. REQUESTED RELIEF

Wherefore, Daniel W. Lowry, respectfully requests that this Honorable Court grant the following

relief against Defendant:

(1)   that the judgment be entered against Defendant to the maximum amount allowed by law

      based on the claims asserted in this complaint;

(2)   that Lowry’s military records be corrected to show that Plaintiff was not discharged on

      March 3, 2016, but continued to serve without interruption on active duty;

(3)   that Mr. Lowry be credited with approximately 9 months of service so he can retire;

(4)   that all records inconsistent with the requested relief be destroyed;

(5)   that Mr. Lowry be allowed such other relief as may be deemed necessary or appropriate in

      order to accord full, just, and complete relief, and

(6)   that Mr. Lowry s earned legal fees and costs expended in pursuit of this complaint be

      reimbursed.

(7)   All other relief this Honorable Court deems proper.



                                                        Respectfully submitted,
                                                        s/Wojciech Kornacki
                                                        Wojciech Kornacki, Esq. Of Counsel
                                                        LAW OFFICE OF PHILIP D. CAVE
                                                        1318 Princess Street, Ste 200
                                                        Alexandria, VA 22314
                                                        Tel. 540-270-3041
                                                        mljucmj@court-martial.com
                                                        Attorney of Record
                                                        Counsel for Plaintiff




5 June 2020




                                             Page 16 of 17
       Case 1:20-cv-00682-EDK Document 1 Filed 06/05/20 Page 17 of 17


                                TABLE OF EXHIBITS

Number Document                        Description
  1    Department of Defense Form      Certificate of Release or Discharge from Active Duty,
       214, Certificate of Discharge   3 March 2016
  2    NAVADMIN 373/11                 Naval administrative message in response to the
                                       Court’s ruling in United States v. Serianne, 69 M.J. 8
                                       (2010)
   3     Memorandum                    Memorandum dated October 31, 2014, requesting
                                       counsel for Mr. Lowry
   4     Letter of Deficiency          Memorandum dated February 27, 2015, detailing legal
                                       deficiencies during Mr. Lowry’s separation
                                       proceedings
   5     Board Findings and            Board sheet documenting findings and
         Recommendations               recommendations
   6     Letter of Deficiency          Memorandum dated March 20, 2015 detailing
         Addendum                      additional legal deficiencies during Mr. Lowry’s
                                       separation proceedings
   7     Email                         Email dated November 3, 2015 from Captain
                                       Liberatore concerning Mr. Lowry’s separation




                                       Page 17 of 17
